DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examined herein: 1–11

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Application No. 14/270613 is acknowledged.

Claim Objections
Claim 11 is objected to because it is identical to claim 2.  Hereinafter, claim 11 will be interpreted as depending on claim 10.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112(b)/(pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–4, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 1, 3 and 10 recite "the known biological and/or chemical entity", for which there is insufficient antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–11 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "identify[ing] a previously unknown kinase".
Mathematical concepts recited in the claims include "a feature vector within a feature space"; "creating an n-ary entity relationship tree" and its constituent steps; and calculating "a cosine similarity measure".
Steps of evaluating, analyzing or organizing information recited in the claims include "identifying a set of features … describing a set of kinases", "a request to identify the previously unknown kinase that is related to the known biological and/or chemical entity"; "predicting … the previously unknown kinase that is related to the known kinase"

Claims 1, 3, 5 and 10 recite additional elements that are not abstract ideas: that the methods are "computer-implemented … in a database", and that they include the step of "receiving a query at the database".  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
Claims 1, 3 and 10 also recite the non-abstract step of "outputting the predicted, previously unknown, kinase".  Claim 5 recites the non-abstract step of "outputting the predicted, previously unknown, biological and/or chemical entity".  Outputting the results of the abstract idea is quintessential insignificant extrasolution activity that does not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what 
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
As explained above, the generic steps of outputting the results of the abstract idea constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–11 are rejected under 35 U.S.C. 103 as being unpatentable over Homayouni, et al. (Bioinformatics 2005; ref. 5 on IDS of 2 Jan 2019); Koike, et al. (Genome Research 2003); and Laszlo, et al. (IEEE Transactions on Knowledge and Data Engineering 2005; ref. 16 on IDS of 2 Jan 2019).
Claim 5 is directed to a method comprising:
i.	"receiving a query at [a] database"
ii.	"identifying a set of features …"
iii.	"receiving a request to identify [a] previously unknown biological and/or chemical entity …"
iv.	"creating an n-ary entity relationship tree …"
v.	"predicting from the created n-ary entity relationship tree, …"
vi.	"outputting the predicted, previously unknown biological and/or chemical entity"
Claim 1 limits the "biological and/or chemical entity" to a "kinase"; claim 10 is directed to a system that implements the method of claim 1. Claim 3 limits the "database" to a "document database".

i.	querying a database for documents related to biological processes (p. 106 § "Gene-document collection")
ii.	generating a matrix of weighted term frequencies for each gene mentioned in the documents (p. 107 § "Text representation")
iii.	the method "may be useful as a hypothesis-generating tool to identify potential new relationships that can be explored further experimentally" (p. 114, top of col. 1)
iv.	creating a hierarchical tree of the genes (p. 112 § "Hierarchical clustering"); distances between entities within the tree are measured as cosine distances (p. 108, mid. of col. 1)
v,vi.	inferring and reporting the function of genes based on the cluster to which they are assigned (p. 112 § "Hierarchical clustering")
Homayouni teaches that "SGO can provide a robust method for high-throughput method to explore the function of genes based on implicit and explicit information in the biomedical literature" (p. 112, bot. of col. 1).
Homayouni teaches that the genes included in the analysis can include kinases (p. 106, col. 2), but does not teach that the unknown biological entity is a kinase.
Koike "developed the Kinase Pathway Database using sequence analysis and natural-language processing (NLP) techniques" (p. 1231, mid. of col. 2).  "The interaction data were automatically extracted from MEDLINE abstracts using natural-language processing for all genes, not only protein kinases" (p. 1231, bot. of col. 2).  Koike teaches that the database "will also allow us to predict unknown protein functions" (p. 1231, mid. of col. 1).

Laszlo teaches a method of clustering entities, comprising
i,ii.	receiving "a microdata set with                 
                    n
                
             records and                 
                    p
                
             numerical attributes" (p. 903 § 2)
iii.	"the classifyPoint procedure assigns                 
                    p
                
             to a cluster and returns                 
                    p
                
            ’s cluster" (p. 905 § 3.3)
iv.	"Prim’s method selects an arbitrary data point                 
                    v
                    ∈
                    V
                
             and builds a minimum-cost tree                 
                    T
                
             spanning                 
                    S
                    =
                    
                        
                            v
                        
                    
                
             … The method proceeds iteratively: in each iteration, it selects some point                 
                    u
                    ∈
                    V
                    -
                    S
                
             that is closest to set                 
                    S
                
            ; where point                 
                    w
                    ∈
                    S
                     
                
            is closest to                 
                    u
                
            , it adds the edge                 
                    
                        
                            u
                            ,
                            w
                        
                    
                
             to tree                 
                    T
                     
                
            and adds point                 
                    u
                
             to set                 
                    S
                
            . The process continues until                 
                    S
                    =
                    V
                
            , at which time                 
                    T
                
             represents the MST spanning point set                 
                    V
                
             as a whole" (p. 904 § 3.1); "one can produce an MST that tends toward lower average node depth by seeding Prim’s algorithm [i.e. selecting the root node                 
                    v
                
            ] with a data point that lies near the centroid of point set                 
                    V
                
            " (p. 905, mid. of col. 1); the centroid of a set is the average of all the data points, so the point nearest the centroid has the nearest-to-average distance between feature vectors
v.	"the objective [of microaggregation] is to group similar records together" (p. 902, mid. of col. 1); i.e. identify groups of similar records that were not previously known to be similar to one another
vi.	generating a visual representation of the tree, including a node for each of the                 
                    n
                
             records (p. 903, Fig. 1)
Laszlo further teaches that this method was implemented using computer software (p. 907 § 4.3), which necessitates a computer system storing that software, as recited in claim 10.

With respect to claims 2, 4, 6 and 11, Homayouni teaches that the tree can be a binary tree (p. 113, Fig. 6B).
With respect to claims 7–9, Homayouni teaches that the biological entity can be a gene or its corresponding protein, including kinases, which interact with other proteins (p. 106, col. 2).  Koike teaches kinase genes and proteins, and interactions between kinases and other proteins (p. 1232 § "Database contents").
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the kinase database of Koike in the method of Homayouni, because the database of Koike is a collection of high-quality, curated documents, which is an advantageous data source for the method of Homayouni.  Given that both Homayouni and Koike are directed to inferring the function of genes/proteins using natural language processing and clustering, said practitioner would have readily predicted that the combination would successfully result in a method of inferring the function of an unknown kinase using NLP and clustering.

The inventions are therefore prima facie obvious.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Soren Harward/Primary Examiner, Art Unit 1631